       Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 1 of 35




                           UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT


RAMSAY R. GOURD,                                          :      CIVIL ACTION NO.
                                                          :      18 cv 00582 (JBA)
                              Plaintiff,                  :
                                                          :
V.                                                        :
                                                          :
INDIAN MOUNTAIN SCHOOL, INC.,                             :
                                                          :
                      Defendant.                          :      APRIL 30, 2019


                              FIRST AMENDED COMPLAINT




I.     Jurisdiction and Venue

       1.      Jurisdiction obtains pursuant to 28 U.S.C. § 1332(a).

       2.      The plaintiff resides in and is a citizen of the State of Vermont.

       3.      The defendant is a non-stock corporation formed pursuant to the laws of

the State of Connecticut with its principal place of business in the State of Connecticut.

       4.      The amount in controversy vastly exceeds the statutorily required

$75,000.00, exclusive of interest and costs.

       5.      Venue lies in this District pursuant to 28 U.S.C. § 1391(a) in that the

defendant resides in this District and the events, acts and omissions giving rise to the

plaintiff’s claims occurred in this District.
       Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 2 of 35




II.    Parties

       6.    Ramsay Gourd attended Indian Mountain School from September 1977

to June 1980, when he was 12-15 years old.

       7.    Indian Mountain School, founded in 1922, is an exclusive private

boarding and day school for boys and girls in kindergarten through ninth grade, in

Lakeville, Connecticut.



III.   First Claim for Relief (Negligence):

       8.    At the time of the sexual abuse and assaults described in this Complaint,

Indian Mountain School charged thousands of dollars per year for the privilege of

attending the school and residing on school grounds.

       9.    In exchange for the substantial monetary compensation charged to

Ramsay’s mother, and to the parents of the other minor children in the school’s care

and custody, Indian Mountain School assumed responsibility for, among other things,

the students’ protection, safety and wellbeing.

       10.   The health and welfare of the students was the school’s highest priority.

       11.   The school accepted the duty and responsibility to keep the children in

its care and custody safe from harm.

       12.   The school owed Ramsay and the other minor children in its care and

custody a duty to do everything within its power to protect them from sexual abuse by

school employees.




                                            2
       Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 3 of 35




       13.     At the time of the sexual abuse and exploitation described in this

Complaint, Connecticut law (Conn. Gen. Stat. Sec. 17-38a) required Indian Mountain

School, the school’s Headmaster and Assistant Headmaster, the school’s teachers, its

staff psychiatrist, and its registered nurse to report suspected child sexual abuse to

state child welfare and law enforcement authorities.

       14.     At the time of the sexual abuse and exploitation described in this

Complaint, Connecticut law (Conn. Gen. Stat. Sec. 17-38b) required Indian Mountain

School, the school’s Headmaster and Assistant Headmaster, the school’s teachers, its

staff psychiatrist, and its registered nurse to immediately report to state child welfare

authorities if they had reasonable cause to believe that one or more students were in

danger of being sexually abused, even if they did not have reasonable cause to

suspect that any such abuse had actually occurred.

       15.     Notwithstanding these duties, responsibilities and promises, at the time

Ramsay entered and attended Indian Mountain School, the school employed English

teacher Christopher Simonds, a pedophile who preyed and had for years been preying

on vulnerable children in the school’s care.

       16.     Notwithstanding the school’s duties, responsibilities and promises, at the

time Ramsay entered and attended Indian Mountain School, the school, acting through

its Board of Trustees, its officials and administrators, its faculty, its staff psychiatrist,

and its registered nurse knew and should have known that Simonds was a pedophile




                                                3
        Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 4 of 35




who preyed and had for years been preying on vulnerable children in the school’s

care.

        17.    Notwithstanding the school’s duties and responsibilities, and the

mandatory requirements of Connecticut law, before and at the time Ramsay entered

and attended Indian Mountain School, the school, acting through its Board of Trustees,

its officials and administrators, its faculty, its staff psychiatrist, and its registered nurse,

failed and refused to report suspected child sexual abuse at the school and the danger

and threat of future child sexual abuse at the school to state child welfare and law

enforcement authorities.

        18.    Christopher Simonds sexually abused, assaulted, molested, exploited

and threatened Ramsay when Ramsay was a vulnerable and defenseless boy at the

school.

        19.    Simonds had been a teacher at Indian Mountain School since 1973; and

during his four years at the school prior to the time that he molested and threatened

Ramsay, he manipulated, groomed, and sexually abused, assaulted, molested,

fondled, sodomized and raped dozens of other school boys.

        20.    As part of his manipulation and grooming of young boys during his years

at the school prior to sexually assaulting, abusing and threatening Ramsay, Simonds

routinely showed pornographic pictures and films to the boys, and he gave them

cigarettes, alcohol, and marijuana.

        21.    Simonds also gave children at the school cocaine and LSD.




                                                4
       Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 5 of 35




       22.   Simonds took photographs of the boys while they were naked and

involved in sex acts; and he used the photographs to blackmail the boys into gratifying

his predatory and perverse sexual desires and into remaining silent about his

continuing abuse.

       23.   Headmaster Peter Carleton, Assistant Headmaster Steven Carver,

multiple other faculty members and staff, and the Indian Mountain School Board of

Trustees knew and should have known of Simonds’ abusive and manipulative conduct

and his ongoing and frequent sexual abuse of the defenseless boys entrusted to the

school’s care.

       24.   During his entire tenure as Headmaster, Carleton was a member of the

Indian Mountain School Board of Trustees.

       25.   Carleton first learned of Simonds’ sexual interest in young boys from,

among other sources, Steven Carver, a teacher and Assistant Headmaster of Indian

Mountain School, Michele Nemiroff, a teacher at the school, and Bernice Harned, the

school’s registered nurse.

       26.   Carver learned in or about the Spring of 1977 that Simonds possessed

hard core child pornography, including 8 mm films, magazines, and photographs

depicting adults sexually assaulting and abusing pubescent and pre-pubescent boys

and girls.




                                            5
       Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 6 of 35




       27.    At the time Carver learned of Simonds’ possession of hard core child

porn, Ramsay Gourd was a 12-year old child finishing his seventh grade at Indian

Mountain School: Simonds had been abusing him since the beginning of the year.

       28.    According to Carver’s sworn testimony, Simonds’ pornography, some of

which Carver had confiscated from the basement of Simonds’ apartment on campus,

consisted of “people engaging in oral, anal and vaginal intercourse. There was a fair

amount of heterosexual activity. There was also quite a bit of homosexual activity,

male with male, and a lot of it fairly young, you know, like, twelve to sixteen year old

males.”

       29.    In sworn testimony, Carver later described the pornography, some of

which showed adults forcing children to have sex with each other, as the “worst

pornography” he’d ever seen.

       30.    In or about the spring of 1977, Carver showed the child pornography to

the school’s staff psychiatrist, Charles S. Mirabile, Jr., and to the school’s registered

nurse, Bernice Harned.

       31.    In sworn testimony, Nurse Harned later described some of Simonds’

child pornography this way: “I remember they were pictures of what I would term Dutch

children because of their specific haircuts. And there were magazines. And they were

of girls and girls and boys and boys in homosexual and sexual acts.... They were of

naked children. Younger children. They were not adults.... I would say, up to and

including nine or ten years old.”




                                              6
       Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 7 of 35




      32.    Nurse Harned testified: “I remember specifically that there was a label, I

believe it was a mailing label, to Chris Simonds.”

      33.    Nurse Harned later testified under oath that, when she and Assistant

Headmaster Carver showed Simonds’ pornography to the school’s staff psychiatrist,

Dr. Mirabile, she told Mirabile that she “was concerned because Chris Simonds was

always touching and hugging the students and especially those in his special

photography group or club.”

      34.    It was known and should have been known to Indian Mountain School

administrators, faculty, staff and the Board of Trustees, before and during Ramsay’s

attendance at the school, that Simonds surrounded himself with a group of young male

students known as “Simonds’ boys” and “Simonds’ pets”.

      35.    Ramsay was a member of this group; he was one of “Simonds’ pets”.

      36.    Many of these boys were members of Simonds’ “print club”.

      37.    The “print club” met in a basement room, locked with a padlock to which

only Simonds had a key, in one of the buildings on campus.

      38.    Nurse Harned later testified under oath that she observed Simonds

“touching the certain group of students more intimately than he did anyone else at the

school,” and the “group of students” was “his print club, his photography club.”

      39.    When Carver and Harned showed Simonds’ pornography to Dr. Mirabile,

Harned told Mirabile that Simonds “did touch and feel” his favored boys, and that

Simonds “would allow them to come over to his home at odd hours.”




                                            7
       Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 8 of 35




      40.      Around this same time, in or about the Spring of 1977, Harned told all of

this same information about Simonds’ child pornography and his predilection for the

young boys in his “print club” and his inappropriate touching and feeling of the boys to

the then outgoing Headmaster Dick Rouse, and to the President of the Board of

Trustees, William Cuddy.

      41.      During his entire tenure as Headmaster, Rouse was a member of the

Indian Mountain School Board of Trustees.

      42.      In or about the summer of 1977, Carver showed Simonds’ hardcore child

pornography to the school’s incoming Headmaster and Board Member, Peter

Carleton; and Nurse Harned told Carleton all of the same concerns about Simonds’

inappropriate touching and feeling of young boys that she had previously shared with

Dick Rouse and William Cuddy.

      43.      Each of these Indian Mountain School employees and officials knew that

the child pornography belonged to Simonds.

      44.      It was a crime under Connecticut law for Simonds to possess the child

pornography.

      45.      Each of these Indian Mountain School employees and officials were

required by Connecticut law to immediately report Simonds’ possession of the child

pornography and his inappropriate behavior to state child welfare authorities.




                                             8
        Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 9 of 35




       46.      Also in or around 1977 – Ramsay’s seventh grade at the school – Carver

learned from a former Indian Mountain School student that Simonds was known to be

sharing his hardcore pornography with students.

       47.      School administrators, faculty and the Board of Trustees knew and

should have known that “Simonds’ boys” were victims of Simonds’ sexual abuse and

exploitation.

       48.      From 1977 onward – including the entirety of Ramsay Gourd’s eighth

and ninth grade years at Indian Mountain School – Assistant Headmaster Carver

suspected that Simonds was a pedophile.

       49.      Before and during Ramsay’s attendance at the school, Carleton, Carver

and other members of the school faculty, staff and Board of Trustees knew and should

have known that Simonds frequented the boy’s dormitory and individual boy’s rooms

after lights out.

       50.      Before and during Ramsay’s attendance at the school, Carleton, Carver

and other members of the school faculty, staff and Board of Trustees knew and should

have known that Simonds invited boys to his apartment after lights out.

       51.      On at least one occasion, upon learning that one of the boys was

missing from his room late at night, Carleton and Carver went directly to Simonds’

apartment searching for the boy.

       52.      Simonds came to the door in his underwear and admitted that, in fact,

the boy was in his apartment at that moment.




                                             9
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 10 of 35




       53.    Before or during Ramsay’s attendance at the school, school officials

created a policy prohibiting faculty from visiting with boys after lights out. The policy

was created specifically to address Simonds’ frequent visits to the boys’ dorms and

various boys’ frequent visits to Simonds’ apartment late at night.

       54.    Notwithstanding the policy, Simonds continued to visit with boys in their

rooms and in his apartment late at night; Carleton and Carver, and other school

administrators, faculty, staff and the Board of Trustees knew and should have known

that he continued to do that, but they failed and refused to stop it.

       55.    Notwithstanding the policy, Headmaster Peter Carleton also entered the

boys’ dormitories and individual boy’s rooms late at night after lights out, including on

one occasion when Carleton, obviously drunk, climbed through the window of one of

the boy’s rooms, and then marched Ramsay and some other boys around campus

wearing only their underwear.

       56.    Prior to and during Ramsay’s attendance at Indian Mountain School,

Assistant Headmaster Carver concluded that Simonds was a danger to the students

and that he should not be employed at the school.

       57.    Prior to and during Ramsay’s attendance at Indian Mountain School,

other school administrators, faculty, staff and the Board of Trustees knew and should

have known that Simonds was a danger to the students and that he should not be

employed at the school.




                                             10
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 11 of 35




       58.    Among all of the other evidence of Simonds’ perverted tendencies and

predatory yearnings, he posted sexually explicit and pornographic messages on the

school’s computer, where they were seen and read by school children. Carver and

Carleton knew about these messages; the Board of Trustees knew and should have

known about them.

       59.    In or about 1984, Carleton learned that Simonds was actively preying on

and sexually abusing boys at the school. The Board of Trustees knew and should

have known that same information; but, other than discussing the charges with

Simonds in the headmaster’s office, Carleton and the Board took no meaningful action

to protect the boys or to warn the boys or their parents, or to reach out to help

Simonds’ previous victims, including Ramsay, so that their suffering could be

recognized and appropriately treated.

       60.    Despite knowing of Simonds’ history of perverted, manipulative and

sexually abusive and exploitive treatment of young boys, and despite knowing that the

school housed and employed a sexual predator and pedophile, the Board, the

Headmaster, the Assistant Headmaster, the school’s staff psychiatrist, the school’s

registered nurse, and the school’s lawyer allowed this sick and dangerous man to

continue to have unfettered access to young vulnerable boys to satisfy his prurient

sexual desires.

       61.    Despite knowing that a teacher at the school with daily access to dozens

of young boys was an active and prolific pedophile, and despite knowing that Simonds




                                            11
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 12 of 35




had sexually abused and was continuing to routinely sexually abuse vulnerable and

defenseless boys in the school’s custody, from 1973 to 1985 no meaningful steps

were taken by the Board of Trustees or anyone else in a position of authority and

responsibility at the school to notify and warn the children and their parents, to protect

the children, to fire or report or even discipline Simonds, or to do anything else in

response to the certain knowledge that Simonds had left a wake of victims in his past

and would strike again.

       62.    Following a report by the father of a former IMS student who had been

sexually abused by Simonds, the Indian Mountain School Board of Trustees met

during the spring of 1985 to discuss the report. In attendance at the meetings were

Peter Carleton, Steven Carver, chairman of the Board Paul Levin, vice chairman John

“Rusty” Chandler, Jr., John Virden, Kathy Metz, Jerry Clooney, and former Board

member and the school’s then legal counsel William Cuddy.

       63.    On the way to the meeting, in an effort to cover up his responsibility for

exposing generations of Indian Mountain School students to a known child molester,

Carleton told Carver not to mention to the Board members any of their prior

conversations concerning Simonds’ hard core child pornography, Simonds’ late night

rendezvous with young boys, or any of the other evidence of Simonds’ twisted and

dangerous propensities.

       64.    In a similar effort to hide and escape responsibility for his own

wrongdoing, Carver complied with Carleton’s request.




                                             12
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 13 of 35




      65.    Notwithstanding Carleton’s and Carver’s attempts to escape

responsibility for their negligence and other misconduct, the Board of Trustees knew

and should have known all of the information about Simonds’ behavior and history;

indeed, President of the Board William Cuddy had been told of Simonds’ possession

of hard-core child pornography not long after it was found.

      66.    Not long after the Board meeting, in a May 24, 1985 letter to Carleton,

Indian Mountain School psychiatrist Mirabile, wrote, in regards to students who might

have been harmed by Simonds, “the very worst thing that could happen is that cause

be given for someone to say that you or anyone else was trying to sweep something

under the rug at the expense of the students.”

      67.    Carleton, Carver, Mirabile, the Board of Trustees, and others in positions

of authority and responsibility at IMS then commenced to sweep everything under the

rug at the expense of IMS students, including Ramsay Gourd.

      68.    Even after the meeting in the spring of 1985 when the school’s Board of

Trustees decided that, because Simonds was a danger to the children, his

employment at the school must end, the school did not admonish or discipline

Simonds or even inform him of the Board’s decision, the school allowed Simonds to

continue to work at the school, and the school allowed Simonds to have access to

children for the remainder of the school year and afterwards.

      69.    The only precaution instituted by anyone was that Carleton and Carver

took turns hiding outside Simonds’ apartment between 10 p.m. and midnight for less




                                           13
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 14 of 35




than one week to see if any boys visited Simonds or if Simonds left the apartment to

go to the boys’ dormitories.

       70.    After taking turns hiding for a few days, neither Carleton nor Carver did

anything else to protect the defenseless boys in the school’s care and custody.

       71.    Nor did Carleton, Carver or anyone else at IMS, including its Board of

Trustees, do anything to identify and help the dozens or hundreds of past victims of

Simonds’ abuse, including Ramsay Gourd.

       72.    Not only did the school fail to take steps to help protect the children, but,

according to a May 24, 1985 letter to Headmaster Carleton from school psychiatrist Dr.

Mirabile, Carleton, incredibly, wanted to “discuss how best to help Chris [Simonds].”

       73.    Carleton and the school then did help Chris Simonds by not only failing

and refusing to report him to the police and child protective services, but also by

providing him with a job and with a house only a couple of miles away from the IMS

campus.

       74.    In a July 11, 1985 letter, Peter Carleton wrote: “Chris is happy and in a

new home and likes his job. The whole matter was a nightmare. The father [who

reported that his child had been abused by Simonds] was out to destroy. Imagine:

Threatening public exposure and a court case!”

       75.    The School thereafter settled that victim’s claims for an unknown amount

and a confidentiality agreement prohibiting the victim from notifying anyone of the

settlement.




                                             14
        Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 15 of 35




        76.   The school’s failure and refusal to report Simonds, its provision of a

house and a job to him, its secret settlements with multiple victims, and its other acts

and omissions alleged herein were designed and intended to keep Simonds’ history of

sexual abuse at the school quiet so that victims and victims’ parents would not learn of

the school’s culpability in Simonds’ abuse and would not sue the school.

        77.   Carleton admitted that, after the school substantiated that Simonds was

a child abuser and allowed him to resign, Carleton and IMS intentionally chose not to

report Simonds in order to “protect the present stability of the school….”

        78.   Around the same time, IMS Board member John Chandler “expressed

concern over a possible law suit by one of these victims….”

        79.   IMS Trustee Paul Levin told a State Police Investigator “that the reason

they wanted to hush it up is because every ten years there is an accreditation of

private schools … by the Ct Association of Independent Schools…” and “[t]he main

concern among [the board of trustees] was to be able to keep everything quiet in that

the next year IMS was undergoing an accreditation update which is done every ten

years by the Connecticut Association of Independent Schools.” The school thus put its

interests above those of Simonds’ victims, and took steps to prevent being sued by

them.

        80.   On May 24, 1985, Dr. Mirabile was informed by an attorney whom he

had consulted that he had a legal “responsibility ... to report acts of child abuse even

where only reasonable suspicion exists.”




                                            15
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 16 of 35




       81.      At the same time, Mirabile wrote to Carleton that he assumed President

of the Board William Cuddy “will make the same report as the law is apparently

unequivocal”.

       82.      In fact, neither Dr. Mirabile, nor Headmaster Carleton, nor Attorney

Cuddy, nor Assistant Headmaster Carver, nor Nurse Harned, nor anyone else at

Indian Mountain School, including anyone on the Board of Trustees, reported

Simonds’ actual or suspected sexual abuse of students at the school for approximately

the next seven years, and even then the meager information disclosed was inaccurate

and intentionally designed to shield the school from legal action.

       83.      By that time, the criminal statute of limitations had passed, and neither

Simonds nor anyone else at Indian Mountain School was ever arrested, prosecuted or

convicted of their role in the abuse and neglect of children at the school.

       84.      Mirabile’s failure and refusal to follow the plain requirements of

Connecticut’s child sexual abuse reporting law was consistent with his cavalier and

unprofessional approach to the welfare of the Indian Mountain School students

throughout his employment as the school’s staff psychiatrist.

       85.      For example, in a September 15, 1978 letter to Headmaster Carleton,

Mirabile wrote that, even when he provided so-called “therapy” to individual Indian

Mountain School students, he was actually “overtly or covertly ... serving a function

that reflects the needs of the school as much as or more than the individual.”




                                              16
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 17 of 35




       86.    As a result of the school’s failure and refusal to warn and protect its

young and vulnerable students from Simonds’ predatory impulses and schemes,

Simonds molested, threatened, exploited, and abused Ramsay Gourd on countless

occasions while he was a student at the school, and Ramsay suffered and continues

to suffer injuries from that abuse that would and could have been prevented and

ameliorated if the school had acted at any time to protect him.

       87.    Simonds’ abuse of Ramsay began when Ramsay was 12 years old, in

the beginning of his seventh grade year.

       88.    For the entirety of Ramsay’s seventh, eighth and ninth grade years at

IMS, Simonds invited and encouraged Ramsay to visit him in his apartment on

campus and in the school print shop, where he allowed and encouraged Ramsay and

other boys to smoke cigarettes and pot.

       89.    For the entirety of Ramsay’s seventh, eighth and ninth grade years at

IMS, Simonds also allowed and encouraged Ramsay to drink alcohol, and to use

speed and microdot LSD.

       90.    Simonds provided the drugs and alcohol.

       91.    Simonds used these illicit substances to groom Ramsay and his other

child victims, and to keep them silent by threatening that, if anyone found out, the

children would be expelled from school and their lives would be ruined.




                                            17
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 18 of 35




       92.   At the beginning of Ramsay’s seventh grade year, when he was only 12

years old, Simonds began sexually assaulting, molesting, and exploiting him,

sometimes alone, sometimes with other boys.

       93.   Simonds continued this sexual abuse throughout Ramsay’s seventh,

eighth and ninth grade years.

       94.   For all three years, Simonds sexually assaulted, molested, and exploited

Ramsay, usually in Simonds’ basement or in the school print shop, from one to four

times a week while school was in session.

       95.   During all three years, Simonds also sexually assaulted, molested and

exploited Ramsay on school outings, in Simonds’ car, in the Doolittle House locker

room, and in other places on and off the IMS campus.

       96.   Simonds’ sexual abuse included forcing Ramsay to engage in oral sex

and mutual masturbation.

       97.   Simonds showed Ramsay and the other children 8mm pornography films

portraying adults having heterosexual and homosexual sex with each other and with

children.

       98.   Simonds plied Ramsay and the other boys with drugs before showing

them the kiddie porn films and requiring them to masturbate.

       99.   During all three years, approximately one or two times per week while

school was in session, Simonds forced Ramsay and other young boys to engage in

sex acts with each other while Simonds watched.




                                            18
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 19 of 35




       100.   During all three years, approximately one or two times per week while

school was in session, Simonds forced Ramsay to watch while Simonds sexually

assaulted other boys.

       101.   Simonds forced Ramsay and other boys to perform group masturbation

while Simonds watched.

       102.   Simonds forced the boy who ejaculated last to swallow the boys’ semen.

       103.   Simonds took countless photographs of the boys during these and other

acts of abuse.

       104.   Simonds forced Ramsay and the other boys to masturbate themselves,

to masturbate each other, and to masturbate him.

       105.   On approximately 15 occasions, Simonds anally raped Ramsay with his

fingers, a dildo, and other “toys”.

       106.   On approximately three occasions, Simonds forced Ramsay to anally

penetrate him (Simonds) with Ramsay’s finger.

       107.   When Simonds raped and molested Ramsay, he smelled, sweated

profusely, and wheezed.

       108.   On one occasion, Simonds encouraged and allowed a group of boys to

lock Ramsay in a locker and urinate on him; Simonds watched and laughed.

       109.   Simonds maintained a collection of 100’s of photographs depicting naked

and partially-dressed boys engaged in masturbation and other sex acts in various

locations on the school campus, including Simonds’ basement and living room.




                                           19
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 20 of 35




       110.   Simonds used these photographs as a form of blackmail to force the

children to continue to gratify his violent and perverse desires and to keep the children

silent about the abuse.

       111.   Ramsay fears that Simonds photographed him naked and engaged in

sex acts with other boys, that Simonds printed and kept the photographs, and that

Simonds may have shared the photographs with other pedophiles.

       112.   The school’s affirmative acts created, and exposed Ramsay to, a known

high degree of risk of harm.

       113.   The school was on actual and constructive notice of the risk and of the

gravity of the harm that would result if Ramsay were sexually molested, abused,

threatened or assaulted by Simonds.

       114.   The school was on actual and constructive notice of the sexually

aberrant behavior and propensities of Christopher Simonds.

       115.   The school knew that no other person or entity would assume, or would

be allowed to assume, the responsibility for preventing Simonds from molesting

Ramsay.

       116.   In fact, Indian Mountain School officials, trustees, administrators and

teachers actually conspired to prevent others from learning about or preventing or

remedying the ongoing, rampant, serial molestations being perpetrated by Simonds on

the boys in the school’s care and custody.




                                             20
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 21 of 35




       117.   The school created a situation that it knew and should have known was

likely to be dangerous to Ramsay and to the other young children in its care.

       118.   Despite having created the dangerous situation, the school failed and

refused to take appropriate precautions against the risk of harm.

       119.   Not only did the school fail and refuse to protect Ramsay and the other

school children from the sexual predator in their midst, it expected the boys to protect

themselves, it blamed them when they failed to do so, and it accused the boys of

inviting and actually instigating the sexual abuse.

       120.   In response to a lawsuit alleging sexual abuse and assaults similar to

those described here, Indian Mountain School blamed the child victim, arguing that:

“Any injuries, losses and damages claimed by the plaintiff ... were caused by the

plaintiff’s own negligence....”

       121.   As a result of Indian Mountain School’s acts and omissions, Ramsay’s

ability to engage in normal life activities has been permanently impaired and he has

been and will be unable to lead and enjoy a normal life.

       122.   The harm inflicted on Ramsay at Indian Mountain School has severely

interfered with his ability to engage in lasting meaningful relationships.

       123.   Ramsay’s ability to maintain intimate physical, sexual and emotional

relationships has been irreparably damaged.

       124.   Ramsay has sustained physical pain and suffering.




                                             21
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 22 of 35




       125.   Ramsay has sustained, and will continue over the course of his lifetime

to suffer, mental and emotional injuries, some or all of which are permanent, including

severe emotional distress, feelings of abandonment, humiliation, embarrassment, pain

and anguish, anxiety, panic, sexual dysfunction, depression, hyper-vigilance, lack of

ability to trust, shame, low self-esteem, self-loathing, intensely disturbing nightmares,

and suicidal ideation.

       126.   Since his time at Indian Mountain School and to this day, Ramsay fears

that Simonds may have photographed him naked and engaged in sex acts alone

and/or with other boys, and that these pornographic photographs of him have been or

will be published on kiddie porn sites on the internet and distributed to pedophiles

throughout the world.

       127.   If the school and its administrators, faculty, staff, and Board had acted

responsibly to report and discipline Simonds in the Spring of 1985 when the school

finally decided to terminate Simonds’ employment, or earlier when his abuse was

known or suspected, any and all photographs that Simonds had taken of Ramsay

would more likely than not have been confiscated by the school or by law

enforcement, they would have been destroyed, and they would not have remained in

Simonds’ possession for him to use, distribute and publicize for the rest of his life.

       128.   The school’s negligence and its reckless and irresponsible misconduct

even after Ramsay left the school in 1980, and to this day, caused and continues to




                                             22
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 23 of 35




cause him harm because of the fear of such publication and for the reasons alleged

elsewhere herein.

      129.   Ramsay has also suffered, and will continue to suffer, out-of-pocket

economic damages for mental health therapy and other costs of care.

      130.   Ramsay’s injuries and damages were caused by the negligence of Indian

Mountain School, its Board of Trustees, teachers, administrators, employees and

agents, for whose negligence the school is liable, in the ways previously described and

in the following ways:

             a.     The school employed a known pedophile, and allowed that

                    pedophile free reign to gratify his perverse sexual desires by

                    molesting young vulnerable boys in the school’s care and custody,

                    including Ramsay Gourd;

             b.     The school failed and refused to supervise, discipline, report or

                    fire a school teacher whom it knew and should have known was a

                    serial child molester; and

             c.     The school failed to warn Ramsay and his mother of the risk of

                    harm and of the actual harm to which he was subjected while

                    attending Indian Mountain School.

      131.   Indian Mountain School owed Ramsay a duty of care, it breached that

duty, its breach caused Ramsay to be repeatedly sexually assaulted, abused,

exploited and molested, and Ramsay suffered damages as a result.




                                           23
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 24 of 35




THE DEFENDANT’S FRAUDULENT CONCEALMENT

       132.   Indian Mountain School fraudulently concealed from Ramsay, and

continues to attempt to fraudulently conceal from him, the existence of the causes of

action set forth in this complaint.

       133.   The defendant is, and has for years been, actually aware of the facts

necessary to establish plaintiff’s causes of action.

       134.   The defendant, acting through its agents and employees, intentionally

concealed these facts from the plaintiff in the ways described in this complaint and in

the following additional ways and circumstances, among others:

              a.      By failing to report Christopher Simonds to DCYS and law

       enforcement as mandated by Connecticut law;

              b.      By allowing Simonds to quietly resign from IMS in June 1985

       without disclosing to anyone that he was found to have sexually abused a

       student;

              c.      By intentionally making an inaccurate report to DCYS in June

       1985 for the purpose of covering up the nature and extent of Simonds’ sexual

       abuse of boys and its knowledge of and complicity in Simonds’ abuse;

              d.      By obstructing, and by failing and refusing to cooperate with, a

       1992 Connecticut State Police investigation into Simonds’ sexual abuse of IMS

       students;




                                             24
Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 25 of 35




       e.     By intentionally destroying Simonds’ personnel file and other

records documenting his sexual abuse of boys, and complaints and reports of

that sexual abuse, for the purpose of keeping that file from the Connecticut

State Police, the public, and victims and their attorneys;

       f.     By taking and/or supporting legal action to keep the Connecticut

State Police Investigation report secret;

       g.     By falsely denying to the Hartford Courant in July 1995 that the

School failed to cooperate with the 1992 State Police investigation and by

calling the allegations of Simonds’ child sexual abuse at IMS “ludicrous”.

       h.     By seeking protective orders and by redacting information from

documents produced by the school in litigation for the purpose of hiding the

nature and extent of Simonds’ sexual abuse of students and the school’s

knowledge of and complicity in Simonds’ abuse, and thus keeping from the

victims the information necessary for them to bring suit against the school;

        i.    By destroying documents produced in litigation concerning the

nature and extent of Simonds’ sexual abuse of students and the school’s

knowledge of and complicity in Simonds’ abuse;

       j.     By violating a March 30, 1994 Connecticut Superior Court Order

requiring the school to maintain documents produced in litigation concerning the

nature and extent of Simonds’ sexual abuse of students and the school’s

knowledge of and complicity in Simonds’ abuse;




                                     25
Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 26 of 35




       k.     By endorsing confidentiality agreements prohibiting the school

and its lawyers from “inform[ing] others of the fact that the [victims were]

abused by Christopher Simonds while … at IMS, that [victims] brought

…claim[s] against IMS as a result, or that the Parties… settled claims stemming

from that abuse”;

       l.     By insisting on and endorsing confidentiality agreements

prohibiting victims of Simonds’ abuse and their attorneys from revealing

information about lawsuit settlements, information learned in discovery, sexual

abuse at the school, and the school’s culpability;

       m.     By threatening to sue victims for monetary damages if they

violated confidentiality agreements;

       n.     By falsely stating to a journalist from the Hartford Courant in

August 1993 that it did not even know whether Simonds quit his employment at

the school, was fired or was asked to resign;

       o.     By sending an April 26, 1993 letter to IMS parents describing

publicized accounts of Simonds’ molestation of IMS students as “unfounded

suggestions and rumors”, when the school knew and knows that such accounts

were accurate and substantiated;

       p.     By hiring a public relations firm in the wake of news reports in

1993 about sexual abuse at the school in order to craft self-serving and




                                       26
Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 27 of 35




intentionally false answers to reporters’ questions about the school’s knowledge

and culpability.

        q.    By stating to the Hartford Courant in 1997, when asked about the

impending trial of a sexual abuse suit brought against the school by a former

IMS student, that it denied any liability or responsibility for Simonds’ abuse of

IMS students.

        r.    By failing and refusing to disclose the findings and conclusions of

a so-called “thorough” and “complete” investigation into the sexual abuse of

boys at IMS conducted by “independent legal counsel” retained by the school in

2014;

        s.    By falsely stating in a 2014 letters to the IMS community and

alumni that its so-called “thorough” and “complete” investigation into the sexual

abuse of boys at IMS was being conducted by “independent legal counsel”,

when, in fact, the law firm conducting the investigation was retained by the IMS

Board of Trustees in anticipation of sex abuse litigation and to advise IMS about

how to respond to and defend ongoing and future sex abuse lawsuits.

        t.    By stating in a 2014 letter to the IMS community that boys “might

have been abused”, when the school knew and knows that many boys have, in

fact, been abused;




                                      27
Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 28 of 35




       u.     By characterizing, in a 2014 letter the IMS community, the many

complaints of sexual abuse at IMS as “allegations”, when the school knew and

knows that those complaints had, in fact, been substantiated;

       v.     By publicly proclaiming, in federal court pleadings in 2015, “the

school’s lack of negligence or other form of liability” and the school’s “lack of

knowledge or notice regarding the alleged inappropriate conduct of Christopher

Simonds”.

       w.     By publicly denying, including in legal pleadings filed as recently

as 2016, that the school knew and should have known of the risk of Simonds’

sexual abuse of IMS boys prior to his termination in 1985, when, in fact, the

school was on actual and constructive notice years before that date.

       x.     By publicly denying, including in legal pleadings filed as recently

as 2016, that the school failed and refused to protect students from the risk of

Simonds’ sexual abuse, when, in fact, the school provided no such protection at

any time.

       y.     By publicly denying, including in legal pleadings filed as recently

as 2016, that the school failed and refused to warn students and their families

of the risk of sexual abuse by Simonds, when, in fact, the school provided no

such warning at any time.




                                      28
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 29 of 35




              z.        By stating under oath in December 2015 that the school did not

       even know if Simonds abused a single child, when it knew that he had sexually

       assaulted, molested and abused many children.

              aa.       By denying in December 2015 that Simonds gave cigarettes or

       alcohol or drugs to any child at any time, when it knew that he had done this to

       many children for years.

              bb.       By engaging in what at least one IMS Trustee called an “ill-

       advised, illegal and potentially dangerous cover-up” of Simonds’ sexual abuse

       at the school.

       135.   The defendant concealed the facts necessary to establish plaintiff’s

causes of action for the purpose of obtaining delay on plaintiff’s part in filing a

complaint.

       136.   Due to the defendant’s fraudulent concealment, the plaintiff’s mother was

unaware of the facts necessary to establish the plaintiff’s causes of action during the

time that the plaintiff was a minor (and during the entirety of her life), and plaintiff was

unaware of the facts necessary to establish his causes of action until January 2017.

       137.   In January 2017, the plaintiff met with legal counsel and learned for the

first time the facts necessary to establish his causes of action – namely, the facts

alleged herein concerning the defendant’s failure and refusal to warn and protect him

from Christopher Simonds’ sexual abuse after the school knew and should have

known of Simonds’ possession of child pornography, Simonds’ inappropriate behavior




                                              29
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 30 of 35




with boys, Simonds’ sexual interest in boys, and Simonds’ sexual abuse, exploitation

and manipulation of boys – all of which was known to the school prior to and during

Simonds’ abuse of the plaintiff.

       138.   This Complaint is timely filed pursuant to Conn. Gen. Stat. § 52-595.

THE DEFENDANT’S CONTINUING COURSE OF CONDUCT, CONTINUING
FAILURE TO HELP THE PLAINTIFF RECEIVE EFFECTIVE TREATMENT AND
COUNSELING, AND CONTINUING BREACH OF DUTY


       139.   The defendant committed the wrongs upon the plaintiff enumerated in

this complaint.

       140.   The defendant knew, should have known (through investigation if

necessary), and had reason to know that Simonds sexually abused, molested and

exploited the plaintiff and many other children, that the plaintiff and these other victims

suffered physical and mental injuries and damages from the abuse, and that the

plaintiff and the victims required meaningful and adequate mental health treatment and

counseling for those injuries and damages.

       141.   The defendant knew, should have known and had reason to know that

such treatment and counseling would be more effective, more likely to result in positive

therapeutic outcomes, and more likely to reduce the plaintiff’s decades of self-blame

and suffering if the school revealed the truth about the extent and nature of Simonds’

abuse of IMS students and the school’s knowledge of, and failure to warn and protect

the plaintiff from, such abuse.




                                             30
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 31 of 35




       142.   The defendant knew and should have known that its failure to investigate

and to identify Ramsay as one of Simonds’ victims (if it did not already know this) and

its failure and refusal to reveal the truth about the extent and nature of Simonds’ abuse

of IMS students, and the school’s knowledge of and culpability in that abuse, would

prevent Ramsay from receiving adequate treatment and counseling, thereby

compounding and exacerbating his injuries.

       143.   As admitted by IMS psychiatrist Sandy Mirabile in his May 24, 1985 letter

to Headmaster Peter Carleton, in regards to students who were or might have been

abused by Simonds, “the very worst thing that could happen is that cause be given for

someone to say that you or anyone else was trying to sweep something under the rug

at the expense of the students.”

       144.   The plaintiff reasonably expected that the defendant would reveal what it

knew about Simonds’ abuse and about the school’s failures to stop and to warn about

the abuse.

       145.    The defendant owed a continuing duty to the plaintiff to inform him of the

truth and to take all other steps within its power to assist the plaintiff with his recovery

and treatment, and to reduce the plaintiff’s pain and suffering; in December 2015, the

school admitted under oath that it had the responsibility to make sure Simonds’ abuse

of children was investigated and victims identified so the school could reach out to

help them.




                                              31
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 32 of 35




       146.   In October 16 and October 27, 2014 letters to IMS alumni, the defendant

stated: “[w]e reaffirm our pledge to protecting the health, safety, and well-being of our

students past and present”; “we are committed to our alumni from decades ago”; and it

would “support any alumni who may have been harmed”.

       147.   The defendant continually breached that duty, and continues to breach

that duty to the present time.

       148.   This complaint is timely filed under the Connecticut common law

continuing course of conduct and continuing treatment doctrines.



IV.    Second Claim for Relief (Recklessness):

       1.     Paragraphs 1 through 148 are hereby incorporated as Paragraph 1 of

this Second Claim for Relief, as if fully set forth herein.

       2.     Indian Mountain School, acting through its administrators, teachers and

staff, was consciously aware of the fact that it created a substantial risk to Ramsay.

       3.     Notwithstanding the school’s conscious awareness of the risk to

Ramsay, the school failed to take necessary and appropriate steps to reduce or

eliminate the risk.

       4.     Notwithstanding the school’s conscious awareness of the risk to

Ramsay, the school took affirmative steps to exacerbate the risk and to make harm

and injury to Ramsay more likely.

       5.     The injuries suffered by Ramsay were caused by the reckless or callous




                                              32
       Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 33 of 35




indifference, or the wanton misconduct, of the defendant.



V.     Third Claim for Relief (Negligent Infliction of Emotional Distress):

       1.      Paragraphs 1 through 148 are hereby incorporated as Paragraph 1 of

this Third Claim for Relief, as if fully set forth herein.

       2.      Indian Mountain School created an unreasonable risk of causing

Ramsay emotional distress.

       3.      Ramsay suffered distress, and his distress was foreseeable.

       4.      The emotional distress was severe enough that it might result in illness

or bodily harm.

       5.      The school's conduct was the cause of Ramsay’s distress.




                                               33
      Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 34 of 35




VI.   PRAYER FOR RELIEF

      Wherefore, the plaintiff prays for the following relief:

      1. Compensatory damages;

      2. Punitive damages; and

      3. Such other relief as the Court deems just and proper.



                                          PLAINTIFF RAMSAY GOURD



                                          BY s/Antonio Ponvert III
                                          ANTONIO PONVERT III ct17516
                                          KOSKOFF, KOSKOFF & BIEDER, P.C.
                                          350 FAIRFIELD AVENUE
                                          BRIDGEPORT, CT 06604
                                          Tel: 203-336-4421
                                          (203)368-3244 (facsimile)
                                          aponvert@koskoff.com




                                             34
     Case 3:18-cv-00582-JBA Document 70 Filed 04/30/19 Page 35 of 35




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF CONNECTICUT


RAMSAY GOURD                                           :      CIVIL ACTION NO.
                                                       :      18cv0582 (JBA)

                          Plaintiff,                   :

V.                                                     :
                                                       :
INDIAN MOUNTAIN SCHOOL, INC.,                          :
                                                       :
                          Defendant.                   :      APRIL 30, 2019


                            DEMAND FOR JURY TRIAL


     Pursuant to Fed. R. Civ. P. 38, the plaintiff demands a trial by jury on all issues.



                                                THE PLAINTIFF


                                                By /s/ Antonio Ponvert III
                                                   Antonio Ponvert III
                                                   Federal Bar No. ct 17516
                                                   Koskoff Koskoff & Bieder
                                                   350 Fairfield Avenue
                                                   Bridgeport, Connecticut 06604
                                                   TEL: 203-336-4421
                                                   FAX: 203-368-3244
                                                   Email: aponvert@koskoff.com




                                           35
